TERRY, Associate Judge,
dissenting:
I respectfully dissent from my colleagues’ affirmance of the TPR order. I think the trial judge erred in failing to consider the child’s opinion of his own “best interests in the matter,” as required by D.C.Code § 16-2858(b)(4) (1995 Supp.), even though the child was coneededly old enough (about six and a half at the time of the hearing) to have such an opinion. Indeed, the judge expressly said that she would not consider the child’s views because she refused to “take children into chambers off the record and chat with them.” It is clear from both In re T.W., 623 A.2d 116 (D.C.1993), and In re I.B., 681 A.2d 1225 (D.C.1993), that a judge need not speak directly with the child, provided that there is other, indirect evidence of the child’s opinion. Thus we affirmed a TPR order in In re I.B., for example, because “the record of the three-day TPR hearing [was] replete with references to the children’s opinions,” 631 A.2d at 1231, and because the trial judge made findings about those opinions in the course of his ruling. In this case, however, there was neither direct nor indirect evidence of the child’s opinion, a deficiency which in my view precludes affirmance.
I am also quite troubled by the judge’s announcement of her own unwavering policy of never talking to children in eases such as this. Such a refusal to exercise discretion is itself an abuse of discretion, unless there is some other means of obtaining the needed information, as there was in In re LB- It was this sort of rigidity that led to reversal, for example, in Springs v. United States, 311 A.2d 499, 501 (D.C.1973), and again in Johnson v. United States, 398 A.2d 354 (D.C.1979). As we said in Johnson:
Failure to exercise choice in a situation calling for choice is an abuse of discretion. ... Similarly, when the trial court recognizes its right to exercise discretion but declines to do so, preferring instead to adhere to a uniform policy, it also errs.
Id. at 363 (citations omitted). I would reverse on this ground as well.